

 
 

EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made effective as of June 25,
2010 (the “Effective Date”), by and between Atlantic Coast Federal Corporation
(the “Company” or “Employer”) and Jay Sidhu (the “Executive”).  The Company owns
100% of the common stock of Atlantic Coast Bank (the “Bank”), and is the
majority-owned subsidiary of Atlantic Coast Federal, MHC (the “MHC”).
 
WHEREAS, the Executive shall be employed as Executive Chairman of the Company;
and
 
WHEREAS, Executive is willing to serve the Company on the terms and conditions
hereinafter set forth; and
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
 
1. POSITION AND RESPONSIBILITIES.
 
During the term of this Agreement, Executive will be employed as Executive
Chairman of the Board of the Company (the “Executive Position”), and will
perform all duties and will have all powers associated with such positions as
set forth in the job description for such Executive Position as established by
the Company and attached to this Agreement as Appendix A.  Executive shall be
responsible for the overall management of the Company, and shall be responsible
for establishing the business objectives, policies and strategic plans of the
Company and its subsidiaries in conjunction with the Board of
Directors.  Executive shall be responsible for providing leadership and
direction to all divisions of the Company, and will be the primary contact and
liaison between the Board of Directors and management of the Company.  During
the term of the Agreement, Executive also agrees to serve, if elected, as an
officer and/or director of any subsidiary or affiliate of Company and in such
capacity carry out such duties and responsibilities reasonably appropriate to
that office.
 
Executive acknowledges and agrees that, in the performance of his duties
hereunder, he is bound by the terms of the Company’s Code of Business Conduct
and Ethics, the terms of which are incorporated by reference herein.  Executive
further agrees that he will recuse himself from any action by the Board of
Directors which, directly or indirectly, involves any other entity with which
Executive is affiliated as an employee, director or otherwise.
 

 
 

--------------------------------------------------------------------------------

 

2. TERM/OTHER ACTIVITIES.
 
(a)           Three Year Contract; Annual Renewal. Subject to his election to
the Board of Directors of the Company, the term of Executive’s employment under
this Agreement shall commence as of the Effective Date and shall continue
thereafter for a period of three (3) years.  Commencing on the first anniversary
date of this Agreement (the “Anniversary Date”) and continuing on each
Anniversary Date thereafter, the term of this Agreement shall renew for an
additional year such that the remaining term of this Agreement is always three
(3) years provided, however, that in order for the Agreement to renew, the
disinterested members of the Board of Directors of the Company (the “Board”)
must take the following actions prior to each non-renewal notice period (as
described in the next sentence): (i) at least sixty (60) days prior to the
Anniversary Date, conduct a comprehensive performance evaluation and review of
Executive for purposes of determining whether to extend the Agreement; and (ii)
affirmatively approve the renewal or non-renewal of the Agreement, which
decision shall be included in the minutes of the Board’s meeting.  If the
decision of such disinterested members of the Board is not to renew the
Agreement, then the Board shall provide the Executive with a written notice of
non-renewal (“Non-Renewal Notice”) at least thirty (30) days and not more than
sixty (60) days prior to any Anniversary Date, such that this Agreement shall
terminate at the end of twenty-four (24) months following such Anniversary Date.


(b)           Termination of Agreement.  Notwithstanding anything contained in
this Agreement to the contrary, either Executive or the Employer may terminate
Executive’s employment with the Employer at any time during the term of this
Agreement, subject to the terms and conditions of this Agreement.
 
(c)           Continued Employment Following Termination of Employment
Period.  Nothing in this Agreement shall mandate or prohibit a continuation of
Executive’s employment following the expiration of the term of this Agreement,
upon such terms and conditions as the Company and Executive may mutually agree.


(d)           Commitment to the Company; Membership on Other Boards.  During the
term of the Agreement, except for periods of absence occasioned by illness,
reasonable vacation periods, and reasonable leaves of absence approved by the
Board, Executive shall devote such proportion of his business time, attention,
skill, and efforts as is reasonably necessary to the faithful performance of his
duties hereunder including activities and services related to the organization,
operation and management of the Company; provided, however, that, with the prior
approval of the Board, Executive may serve, or continue to serve, on the boards
of directors of, and hold any other offices or positions in, business companies
or business organizations, which, in the Board’s judgment, will not present any
conflict of interest with the Employer, or materially affect the performance of
Executive’s duties pursuant to this Agreement.  For purposes of this Section,
Board approval shall be deemed to have been granted as to service with any such
business company or organization that Executive was serving as of the date of
this Agreement and which was disclosed to the Board. including, but not limited
to, Executive’s employment with New Century Bank, Phoenixville, PA and any
affiliate thereof.
 

 
2

--------------------------------------------------------------------------------

 



 
3. COMPENSATION, BENEFITS AND REIMBURSEMENT.
 
(a) Base Salary.  Commencing on June 1, 2010 through the closing of the Second
Step Conversion (as defined below), the Employer shall accrue on behalf of
Executive a salary at the rate of $250,000 per year (“Base Salary”).  The amount
accrued during this period shall be payable to the Executive in the first
regular payroll following the closing of the Second Step Conversion, net of
applicable taxes.  It is expressly understood by Executive that there can be no
assurance when, if ever, the Second-Step Conversion will be completed and
Executive acknowledges and agrees that the payment of the accrued Base Salary is
expressly conditioned upon completion of the Second-Step Conversion.  Following
completion of the Second Step Conversion, Executive shall be paid the Base
Salary biweekly, or with such other frequency as officers and employees are
generally paid, net of applicable taxes.  During the period of this Agreement,
Executive’s Base Salary shall be reviewed at least annually. Such review shall
be conducted by the Board, and the Employer may increase, but not decrease,
Executive’s Base Salary (with any increase in Base Salary to become “Base
Salary” for purposes of this Agreement).
 
(i) Bonus and Incentive Compensation.  Executive shall be eligible to receive
incentive compensation and bonuses on the terms set forth in any plan or
arrangement of the Employer in which the Company’s senior executives participate
or as agreed to by the Employer and the Executive.  Nothing paid to Executive
under any such plan or arrangement will be deemed to be in lieu of other
compensation to which Executive is entitled under this Agreement.
 
(b) Employee Benefits.
 
(i) Executive shall be entitled to participate in all employee benefit plans,
programs and arrangements as generally provided by the Employer to senior
executive officers and for which Executive shall qualify.
 
(ii) The Company shall reimburse up to $1,000 each month to Executive as a car
allowance, net of applicable taxes; provided, however, that such reimbursement
shall not continue after termination of Executive’s employment with the
Employer  (provided, however, that the Employer shall not reimburse Executive
for the costs associated with such automobile, except for travel which is
business related, which shall be reimbursed at the Employer’s established
mileage rates).
 


(iii) The Company shall reimburse up to $10,000 per year (net after applicable
taxes) for Executive’s membership in a country club of Executive’s choosing;
provided, however, that such reimbursement shall not continue after termination
of Executive’s employment with the Employer.
 

 
3

--------------------------------------------------------------------------------

 

(iv) If the Company completes the Second Step Conversion (as defined below), the
Employer shall, not later than thirty (30) days thereafter, enter into a
supplemental executive retirement agreement with Executive providing for payment
of an annual benefit equal to 60% of the average of his three highest years of
cash compensation for a period of fifteen (15) years following his termination
of employment at or after attaining age 65.  Such benefit shall become vested
upon the earlier of (A) a change in control of the Employer as defined in Code
Section 409A (but not including the Second-Step Conversion), (B) the Executive’s
death or disability prior to the age of 65, or (C) Executive’s attainment of age
65.  The agreement shall further provide that no benefit shall be payable in the
event of Executive’s termination of employment for cause (which includes
termination at the request of the Office of Thrift Supervision or any successor
agency) or if the Executive is no longer serving as a director of the Company
following his termination of employment for reasons other than death or
disability.
 
(v) The Executive shall be granted (A) stock options for 100,000 shares of the
Company’s common stock under the Company’s 2005 Stock Option Plan with an
exercise price equal to the fair market value of the common stock (determined in
accordance with the plan) on the date of grant and (B) 25,000 shares of
restricted stock under the Company’s 2005 Recognition and Retention Plan. Each
grant shall vest in equal annual installments beginning on the first anniversary
of the grant date and shall, in all other respects, be subject to the terms of
the applicable plan and award agreement.
 
(vi)      Upon completion of the Second Step Conversion, a $150,000 completion
bonus shall be paid to the Executive in the first regular payroll period
following the closing of the Second Step Conversion, net of applicable taxes.


(vii)     Executive shall be entitled to participate in the group health
insurance coverage provided by the Company or the Bank to its employees, under
the same cost-sharing arrangement as generally applies to such employees.


(viii)    The Company’s reimbursement of out-of-pocket expenses (not to exceed
$2,500 per year) for an annual physical examination for Executive at the Mayo
Clinic or such other facility as Executive may determine.


(c) Paid Time Off.  Executive shall be entitled to paid vacation time each year
during the term of this Agreement (measured on a fiscal or calendar year basis,
in accordance with the Employer’s usual practices), as well as sick leave,
holidays and other paid absences in accordance with the Employer’s policies and
procedures for senior executives.  Any unused paid time off during an annual
period shall be treated in accordance with the Employer’s personnel policies as
in effect from time to time.
 

 
4

--------------------------------------------------------------------------------

 

(d) Expense Reimbursements.  During the Employment Period, the Employer shall
pay or reimburse Executive for all reasonable travel, entertainment and other
reasonable expenses incurred by Executive during the course of performing his
obligations under this Agreement consistent with the Employer’s expense
reimbursement policy, upon presentation to the Employer of an itemized account
of such expenses in such form as the Employer may reasonably require.  All
reimbursements under this Section 3(e) shall be paid as soon as practicable by
the Employer; provided, however, that no payment shall be made later than March
15 of the year immediately following the year in which the expense was incurred.
 
4. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.
 
(a) Upon the occurrence of an Event of Termination (as herein defined) during
the term of this Agreement, the provisions of this Section 4 shall apply.  As
used in this Agreement, an “Event of Termination’’ shall mean and include any
one or more of the following:
 
(i)            the involuntary termination by the Company of Executive’s
full-time employment hereunder for any reason other than a termination due to
“Disability” or death, as set forth in Section 6; or a termination upon
“Retirement,” as defined in Section 7 or a termination for “Cause,” as defined
in Section 8; and
 
(ii)            Executive’s voluntary resignation within two years after any of
the following, unless consented to by Executive (where any vote by Executive in
performance of his duties as a member of the Board in favor of such action shall
constitute express consent of Executive to such action):
 
(A)           failure to appoint Executive to the position set forth in Section
1, or a material change in Executive’s function, duties, or responsibilities,
which change would cause Executive’s position to become one of lesser
responsibility, importance, or scope from the position and responsibilities
described in Section 1, to which Executive has not agreed in writing (and any
such material change shall be deemed a continuing breach of this Agreement by
the Bank); provided, however, that (i) a regulatory action which alters
Executive's duties, or (ii) a failure to re-elect Executive to the Board shall
not constitute an Event of Termination under this Agreement and any change to
Executive’s duties as an officer or director of any affiliate does not
constitute an Event of Termination under this Agreement;
 
(B)           a relocation of Executive’s principal place of employment to a
location that is more than 50 miles from Jacksonville, Florida;
 
(C)           a material reduction in the benefits and perquisites, including
Base Salary, to Executive from those being provided as of the Effective Date
(except for any reduction that is part of a reduction in pay or benefits that is
generally applicable to officers or employees of the Employer) or;
 

 
5

--------------------------------------------------------------------------------

 

(D)           a material breach of this Agreement by the Employer.
 
Upon the occurrence of any event described in clause (ii) above (“Good Reason”),
Executive shall have the right to elect to terminate his employment under this
Agreement by resignation within ninety (90) days after the initial occurrence of
such condition upon not less than thirty (30) days prior written notice given
within a reasonable period of time (not to exceed sixty (60) days) after the
initial event giving rise to the right to elect; provided, however, that the
Employer shall be given at least thirty (30) days to remedy the condition before
the Executive terminates employment.  Such voluntary termination for Good Reason
by Executive shall be an Event of Termination.
 
(b) Upon the occurrence of an Event of Termination, the Employer shall pay
Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, a lump sum in cash (net of applicable taxes) equal to three
(3) times (i) the highest annual rate of Base Salary paid to Executive at any
time under this Agreement and (ii) the highest annual bonus and non-equity
incentive compensation paid to the Executive over the most recent three (3)
calendar years prior to the Event of Termination; provided however, that, to the
extent required by regulations or interpretations of the Office of Thrift
Supervision, all severance payments under the Agreement shall be reduced not to
exceed three (3) times Executive’s average annual compensation (as defined in
such regulations or interpretations) over the most recent five (5) taxable
years.  Such payment shall not be reduced in the event Executive obtains other
employment following the Event of Termination. Notwithstanding the foregoing, in
the event Executive is a “Specified Employee” (as defined in the Internal
Revenue Code (the “Code”) Section 409A and the regulations thereunder) to the
extent required under Code Section 409A, no payment shall be made to Executive
prior to the first day of the seventh month following the Event of Termination.
 
(c) Upon the occurrence of an Event of Termination, the Employer shall provide
at the Employer’s expense, life and disability insurance coverage and
non-taxable medical and dental insurance coverage substantially comparable to
the coverage maintained by the Employer for Executive and his family prior to
the Event of Termination, except to the extent such coverage may be changed in
its application to all of the Employer’s employees.  Such coverage shall cease
upon the earlier of (i) thirty-six (36) months following the Event of
Termination or (ii) Executive’s obtaining substantially similar coverage
(whether or not elected) from a new employer.
 

 
6

--------------------------------------------------------------------------------

 

5. CHANGE IN CONTROL.
 
In the event that the aggregate payments or benefits to be made or afforded to
Executive pursuant to Section 4 of this Agreement following the occurrence of a
change in control, as defined in Code Section 280G, would be deemed to include
an “excess parachute payment” under Code Section 280G or any successor thereto,
then at the election of Executive, (i) such payments or benefits shall be
payable or provided to Executive over the minimum period necessary to reduce the
present value of such payments or benefits to an amount that is one dollar
($1.00) less than three times Executive’s “base amount” under such Code Section
280G, or (ii) the payments or benefits to be provided under this Agreement shall
be reduced to the extent necessary to avoid treatment as an excess parachute
payment, with the allocation of the reduction among such payments and benefits
to be determined by Executive.  Notwithstanding anything in this subsection to
the contrary, a change in control shall not be deemed to have occurred upon the
Second-Step Conversion of the MHC, or in connection with any reorganization used
to effect such a conversion.
 


6. TERMINATION FOR DISABILITY OR DEATH.
 
(a) Termination of Executive’s employment based on “Disability” shall be
construed to comply with Section 409A of the Internal Revenue Code and shall be
deemed to have occurred if: (i) Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for a continuous
period of not less than twelve (12) months; (ii) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than twelve (12) months,
Executive is receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Employer; or (iii) Executive is determined to be totally disabled by the Social
Security Administration. The provisions of Sections 6(b) and (c) shall apply
upon the termination of the Executive’s employment based on Disability.
 
(b) Executive shall be entitled to receive Base Salary earned until the date of
Executive’s termination of employment due to Disability, plus payment for unused
vacation, personal leave, sick leave and other vested benefits, as well as
payment under any short- or long-term disability plan maintained by the
Employer, net of applicable taxes.
 
(c) The Employer shall cause to be continued life, disability, and non-taxable
medical and dental insurance coverage substantially comparable to the coverage
maintained by the Employer for the Executive prior to the termination of his
employment based on Disability, except to the extent such coverage may be
changed in its application to all employees of the Employer or not available on
an individual basis to an employee terminated based on Disability.  This
coverage shall cease upon the earlier of (i) the date Executive returns to the
full-time employment of the Employer; (ii) Executive’s full-time employment by
another employer; or (iii) Executive’s death.
 

 
7

--------------------------------------------------------------------------------

 

(d)      In the event of Executive’s death during the term of this Agreement,
his estate, legal representatives or named beneficiaries (as directed by
Executive in writing) shall be paid Executive’s earned but unpaid Base Salary
through Executive’s date of death, and the Employer shall pay all premiums for
six (6) months following Executive’s date of death for medical, dental and other
insurance benefits normally provided for Executive’s family.  Such payments are
in addition to any other benefits that Executive’s beneficiaries may be entitled
to receive under any employee benefit plan maintained by the Employer for the
benefit of Executive, including, but not limited to, the Employer’s life
insurance and tax-qualified and non-qualified retirement plans.
 
7. TERMINATION UPON RETIREMENT.
 
Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment at age sixty-five (65) or in accordance
with any retirement policy established by the Board with Executive’s consent
with respect to him.  Upon termination of Executive based on Retirement, no
amounts or benefits shall be due Executive under this Agreement, and Executive
shall be entitled to all benefits under any retirement plan of the Employer and
other plans to which Executive is a party.
 
8. TERMINATION FOR CAUSE.
 
(a)      The Employer may terminate the Executive’s employment at any time, but
any termination other than termination for “Cause,” as defined herein, shall not
prejudice the Executive’s right to compensation or other benefits under the
Agreement.  The Executive shall have no right to receive compensation or other
benefits for any period after termination for “Cause.”  Termination for “Cause”
shall include termination because of the Executive’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, material breach of the Code of Ethics of either the Bank or the Company,
material violation of the Sarbanes-Oxley requirements for officers of public
companies that in the reasonable opinion of the Board will likely cause
substantial financial harm or substantial injury to the reputation of the
Company or the Bank, willfully engaging in actions that in the reasonable
opinion of the Board will likely cause substantial financial harm or substantial
injury to the business reputation of the Company or the Bank, failure to perform
stated duties after receiving written notice of Executive’s failure to perform
assigned duties, willful violation of any law, rule or regulation (other than
routine traffic violations or similar offenses) or final cease-and-desist order,
or material breach of any provision of the Agreement.


(b)      For purposes of this Section 8, no act or failure to act, on the part
of the Executive, shall be considered “willful” unless it is done, or omitted to
be done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Employer.  Any
act, or failure to act, based upon the direction of the Board or based upon the
advice of counsel for the Employer shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Employer.

 
8

--------------------------------------------------------------------------------

 





9. NOTICE OF TERMINATION.
 
(a) Any termination of Executive’s employment hereunder shall be communicated by
Notice of Termination as defined in Section 9(c) to the other party and shall be
effective as of the “Date of Termination.”  “Date of Termination” shall mean (i)
if Executive’s employment is terminated for any reason other than for Cause,
thirty (30) days after the Notice of Termination is given, and (ii) if
Executive’s employment is terminated for Cause, the date specified in the Notice
of Termination.  If, within thirty (30) days after any Notice of Termination is
given, Executive notifies the Company that a dispute exists concerning the
termination, the parties shall promptly proceed to arbitration, as provided in
Section 19.  Notwithstanding the pendency of any such dispute, the Employer
shall discontinue paying Executive’s compensation until the dispute is finally
resolved in accordance with this Agreement.  If it is determined that Executive
is entitled to compensation and benefits under Section 4, the payment of such
compensation and benefits by the Employer shall commence immediately following
the date of resolution by arbitration, with interest due Executive on the cash
amount that would have been paid pending arbitration (at the prime rate as
published in The Wall Street Journal from time to time).
 
(b) For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice that shall indicate the specific termination provision in this
Agreement relied upon as the basis for termination of Executive’s employment
under this Agreement.
 
10. POST-TERMINATION OBLIGATIONS AND CONFIDENTIALITY.
 
(a)  Executive hereby covenants and agrees that (except following a change in
control as defined in Section 5(a) above), for a period of one year following
his termination of employment with the Company, he shall not, without the
written consent of the Company, either directly or indirectly:


(i)           solicit, offer employment to, or take any other action intended
(or that a reasonable person acting in like circumstances would expect) to have
the effect of causing any officer or employee of the Bank or the Company, or any
of their respective subsidiaries or affiliates, to terminate his or her
employment and accept employment or become affiliated with, or provide services
for compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Bank or the Company, or any of their direct or
indirect subsidiaries or affiliates or has headquarters or offices within 50
miles of the locations in which the Bank or the Company has business operations
or has filed an application for regulatory approval to establish an office;
 
(ii)           become an officer, employee, consultant, director, independent
contractor, agent, sole proprietor, joint venturer, greater than five percent
(5%) equity owner or stockholder, partner or trustee of any savings bank,
savings and loan association, savings and loan holding company, credit union,
bank or bank holding company, insurance company or agency, any mortgage or loan
broker or any other entity competing with the Bank or its affiliates in the same
geographic locations where the Bank or its affiliates has material business
interests; or



 
9

--------------------------------------------------------------------------------

 

(iii)           solicit, provide any information, advice or recommendation or
take any other action intended (or that a reasonable person acting in like
circumstances would expect) to have the effect of causing any customer of the
Bank to terminate an existing business or commercial relationship with the Bank.


(b)           Executive shall, upon reasonable notice, furnish such information
and assistance to the Bank as may reasonably be required by the Bank, in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party; provided, however, that Executive shall
not be required to provide information or assistance with respect to any
litigation between the Executive and the Bank or any of its subsidiaries or
affiliates.
 
(c)           All payments and benefits to Executive under this Agreement shall
be subject to Executive’s compliance with this Section 10.  The parties hereto,
recognizing that irreparable injury will result to the Employer, its business
and property in the event of Executive’s breach of this Section 10, agree that,
in the event of any such breach by Executive, the Employer will be entitled, in
addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by Executive and all persons acting for or with
Executive. Executive represents and admits that Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Employer, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood.  Nothing herein will be construed as prohibiting the
Employer from pursuing any other remedies available to them for such breach or
threatened breach, including the recovery of damages from Executive.


(d)           As a condition to Executive’s receipt of any payments under
Sections 4, 5 or 6 of this Agreement, Executive agrees to enter into and execute
a release in a form satisfactory to Employer.


11. SOURCE OF PAYMENTS.
 
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Company.
 
12. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.
 
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Employer or any
predecessor of the Employer and Executive, except that this Agreement shall not
affect or operate to reduce any benefit or compensation inuring to Executive of
a kind elsewhere provided.  No provision of this Agreement shall be interpreted
to mean that Executive is subject to receiving fewer benefits than those
available to him without reference to this Agreement.
 

 
10

--------------------------------------------------------------------------------

 

13. NO ATTACHMENT; BINDING ON SUCCESSORS.
 
(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.
 
(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Employer and their respective successors and assigns.
 
14. MODIFICATION AND WAIVER.
 
(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
 
(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
 
15. REQUIRED PROVISIONS.
 
(a)  The Company may terminate Executive’s employment at any time, but any
termination by the Board other than termination for Cause shall not prejudice
Executive’s right to compensation or other benefits under this
Agreement.  Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause.
 
(b)  If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) [12 U.S.C. §1818(e)(3)] or 8(g)(1) [12 U.S.C. §1818(g)(1)] of
the Federal Deposit Insurance Act, the Company’s  obligations under this
contract shall be suspended as of the date of service, unless stayed by
appropriate proceedings.  If the charges in the notice are dismissed, the
Company may in its discretion (i) pay Executive all or part of the compensation
withheld while its contract obligations were suspended and (ii) reinstate (in
whole or in part) any of its obligations which were suspended.
 
(c)  If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) [12
U.S.C. §1818(e)(4)] or 8(g)(1) [12 U.S.C. §1818(g)(1)] of the Federal Deposit
Insurance Act, all obligations of the Company  under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.
 

 
11

--------------------------------------------------------------------------------

 

(d)  If the Bank is in default as defined in Section 3(x)(1) [12 U.S.C.
§1813(x)(1)] of the Federal Deposit Insurance Act, all obligations of the
Company under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.
 
(e)  All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank, (i) by the Director of the Office of Thrift
Supervision (“OTS”) or his or her designee, at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) [12 U.S.C. §1823(c)] of the Federal Deposit Insurance
Act; or (ii) by the Director or his or her designee at the time the Director or
his or her designee approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Director to be in an
unsafe or unsound condition.  Any rights of the parties that have already
vested, however, shall not be affected by such action.
 
(f)   Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Bank or the Company, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. § 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.
 
16. SEVERABILITY.
 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
17. HEADINGS FOR REFERENCE ONLY.
 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
18. GOVERNING LAW.
 
This Agreement shall be governed by the laws of the State of Florida but only to
the extent not superseded by federal law.
 

 
12

--------------------------------------------------------------------------------

 

19. ARBITRATION.
 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
panel of three arbitrators sitting in a location selected by Executive and
Employer within fifty (50) miles from the main office of the Bank, in accordance
with the rules of the American Arbitration Association’s National Rules for the
Resolution of Employment Disputes (“National Rules”) then in effect.  One
arbitrator shall be selected by Executive, one arbitrator shall be selected by
the Employer and the third arbitrator shall be selected by the arbitrators
selected by the parties.  If the arbitrators are unable to agree within fifteen
(15) days upon a third arbitrator, the arbitrator shall be appointed for them
from a panel of arbitrators selected in accordance with the National
Rules.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.
 
20. INDEMNIFICATION.
 
Executive shall be provided with coverage under a standard directors’ and
officers’ liability insurance policy, and shall be indemnified for the term of
this Agreement and for a period of six years thereafter to the fullest extent
permitted under applicable law against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of his having been a director
or officer of the Company or the Bank or any affiliate (whether or not he
continues to be a director or officer at the time of incurring such expenses or
liabilities), such expenses and liabilities to include, but not be limited to,
judgments, court costs and attorneys’ fees and the cost of reasonable
settlements (such settlements must be approved by the Board), provided, however,
Executive shall not be indemnified or reimbursed for legal expenses or
liabilities incurred in connection with an action, suit or proceeding arising
from any illegal or fraudulent act committed by Executive.  Any such
indemnification shall be made consistent with Section 545.121 of the OTS
Regulations and Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. §
1828(k), and the regulations issued thereunder in 12 C.F.R. Part 359.
 

 
13

--------------------------------------------------------------------------------

 

21. NOTICE.  
 
For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered by courier service or express mail, mailed by
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below:
 
To the Company:
Atlantic Coast Federal Corporation
Attn: Chairman of the Compensation Committee of the Board of Directors
12724 Gran Bay Parkway West
Jacksonville, Florida 32258
 
   
To Executive:
 
Atlantic Coast Federal Corporation
Attn: Executive Chairman of the Board
12724 Gran Bay Parkway West
Jacksonville, Florida 32258
 



22. COMPLIANCE WITH TARP REGULATIONS.
 
Notwithstanding any provision in this Agreement to the contrary, no payment
shall be made, and no benefit shall be accrued, to the Executive if such payment
or benefit accrual would be prohibited by 12 C.F.R. Part 30 or any other law or
regulation prohibiting such payment or accrual.
 

 
14

--------------------------------------------------------------------------------

 

SIGNATURES


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative, and Executive has signed this Agreement,
effective as of the date first above written.
 

 
ATLANTIC COAST FEDERAL CORPORATION
 
           
June 25, 2010                                          
Date
By:/s/ Robert J. Larison,
Jr.                                                                
Name:  Robert J. Larison,
Jr.                                                                
Title: President and Chief Executive Officer
                     
EXECUTIVE
           
June 25, 2010                                          
Date
/s/ Jay Sidhu                                                      
Jay Sidhu
   





















 
 
